Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 10/15/2021 have been entered. Claims 1-11, 13 and 15-20 are currently under examination on the merits. Since species 1B is found allowable, non-elected species IA is brought back to be considered in this office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Objections
Claim 6 is objected to because of the following informalities:  “which optionally comprises one or two polymerizable groups P, and P a polymerizable group.” should read “which optionally comprises one or two polymerizable groups P.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (Optics Express, V13, P8746-P8752, of record, Lin hereafter) in view of Adlem et al (WO 2017/102068, ‘068 hereafter).
Regarding claims 1-3 and 14-20, Lin discloses a double layer liquid crystal device comprising a first layer of liquid crystal medium and a second layer of liquid crystal medium, wherein the liquid crystal phases of the first layer and the second layer 
Regarding claims 8-11, Modified Lin teaches all the limitations of claims 1-2, ‘068 also discloses that the concentration of the alignment aid can be 1% by weight and the liquid crystal medium comprises one or more compounds as listed in the present claims 9-11 (pages 40-70). 

Allowable Subject Matter
Claims 4-7 and 13 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the 

Response to Arguments
Applicant's arguments filed on 10/15/2021 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782